Exhibit 99.1 CROWDGATHER ADDS WRITERS.NET TO PORTFOLIO OF FORUM PROPERTIES Writers.net Founder and SEO Guru Stephan Spencer to join Advisory Board Woodland Hills, CA.June 27, 2011 One of the leading networks of forum communities on the Internet, CrowdGather (OTCBB:CRWG), today announced it has acquired the domain name, website, and assets related to Writers.net.Created in 1994, Writers.net is an Internet directory of writers, editors, publishers and literary agents. The site’s founder, Stephan Spencer, will also join the CrowdGather Advisory Board. Credited for being amongst the top minds in SEO, Stephanis also the founder of Netconcepts. Started in 1999 as a web design and marketing agency, Netconcepts evolved into a leading SEO firm, servicing well-known brands such as AOL, CNET, SuperPages.Com and the Discovery Channel.Netconcepts was acquired in January 2010 by paid and organic search software/services agency Covario. Stephan is a co-author of The Art of SEO: Mastering Search Engine Optimization,published in October 2009 by O'Reilly, and has made numerous editorial contributions to industry sites and publications such as Practical Ecommerce, MarketingProfs.com, Search Engine Land, Multichannel Merchant Magazine, DM News and Catalog Age Magazine, among others. “Stephan is one of today’s most prominent search engine optimization experts, and is recognized for helping to develop many of the innovative techniques and SEO strategies currently in use,” said Sanjay Sabnani, CrowdGather’s Chairman and CEO.“We are very excited to have Stephan on our team, as he continues to make significant contributions to the industry as one of CrowdGather’s advisors.” In addition to his many accomplishments, Stephan developed the automated pay-for-performance natural search technology platform GravityStream, now re-branded as Organic Search Optimizer. He is also a frequent conference speaker on SEO and other online marketing topics for the Direct Marketing Association (DMA), American Marketing Association (AMA), Shop.org, Internet Retailer, SMX and PubCon among others. About Writers.net Founded in 1994, Writers.net is a World Wide Web site in progress that helps build relationships between writers, publishers, editors, and literary agents. Writers.net currently consists of five sections: ●
